Citation Nr: 0333188	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran was afforded a hearing in Washington, D.C. before 
the undersigned Veterans Law Judge in January 2003.  A 
transcript of the hearing has been associated with the claims 
folder.


REMAND

Initially, the Board the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the appellant's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice regarding his claim of 
entitlement to service connection for PTSD.

The veteran maintains that his fellow recruits assaulted him 
during basic training, and that he has PTSD as a result of 
that assault.  The Board notes that where PTSD is based on 
in-service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2003).  Review of the claims folder indicates that the 
veteran has not been apprised of alternate forms of evidence 
that might support his claim of entitlement to service 
connection for PTSD based on personal assault.

The Board also observes that the evidence is unclear as to 
whether the veteran currently has PTSD.  An October 2000 
statement from the veteran's private psychiatrist indicates a 
diagnosis of PTSD based on the veteran's military 
experiences.  While a September 2001 VA examination did not 
result in a diagnosis of PTSD, subsequent VA outpatient 
treatment records do show such a diagnosis.

Finally, the Board notes that at his January 2003 hearing the 
veteran indicated that he was in receipt of Social Security 
Administration (SSA) disability benefits based on his PTSD.  
As records supportive of the veteran's claim might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits.

In light of the circumstances discussed above, the Board has 
concluded that further development is required.  This case is 
therefore REMANDED to the RO for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be apprised of alternate forms of 
evidence that he may submit or identify, 
as set out in 38 C.F.R. § 3.304 (f) 
(2003).  The appellant should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such evidence.

3.  The RO should take appropriate steps 
to obtain a copy of any SSA decision 
awarding the veteran disability benefits 
and copies of the records on which any 
such decision was based, as well as any 
subsequent disability determinations with 
the records upon which those 
determinations were made.

4.  Upon completion of the above-directed 
development, the veteran should be afforded 
a psychiatric examination to determine 
whether the veteran has PTSD due to his 
claimed stressor.  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner.  

The RO should also include a description of 
the veteran's claimed stressor.  

Any indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
present acquired psychiatric disorders.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis, 
including the supporting stressor(s).  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

5.  Thereafter, the RO should undertake any 
other indicated development.

6.  The RO should then readjudicate the 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




